Citation Nr: 1636009	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  09-20 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Army from September 1957 to September 1960 and from October 1961 to May 1982.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at Travel Board hearing before a Veterans Law Judge in August 2010.  A transcript from that proceeding is associated with the Veterans Benefits Management System (VBMS) folder.

This case was initially remanded by the Board to the Agency of Original Jurisdiction (AOJ) in a June 2011 decision.  In an April 2016 decision, the Board again remanded the case the AOJ for additional development and adjudication.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.  The Board notes that a July 2016 VA examination for housebound status or permanent need for regular aid and attendance was associated with the VBMS folder after the May 2016 supplemental statement of the case.  However, the AOJ will have an opportunity to review this record upon remand.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

The April 2016 Board remand directed the AOJ to obtain a VA medical opinion on the etiology of the Veteran's sleep apnea that addressed his in-service weight gain and lay statements regarding continuity of symptomatology.  The Board also asked the examiner to opine as to whether the sleep apnea was secondary to the Veteran's service-connected chronic obstructive pulmonary disease (COPD).  In response a VA examiner provided a negative nexus opinion in May 2016 that addressed the Board's questions regarding direct and secondary service connection.  In the rationale, the examiner acknowledged that the Veteran's weight problem at the end of his service put him at risk of developing obstructive sleep apnea, but relied on the fact that there was no evidence of obstructive sleep apnea at the time of his discharge.  Since that opinion was entered, additional contentions have been raised that must be addressed before an appellant decision may be entered.

Following the May 2016 VA medical opinion, the Veteran's representative raised a new contention that the Veteran's sleep apnea was aggravated by his medications, including NSAIDs (nonsteroidal anti-inflammatory drugs).  See August 2016 Informal Hearing Presentation.  The Board infers that the representative was referring to medications used to treat the Veteran's service-connected disabilities.  In support of this theory, the representative submitted an internet article indicating that sleep apnea was among the different medical conditions that could interact with diphenhydramine/ibuprofen.  Although a March 2015 VA treatment record noted that the Veteran was not currently a candidate for NSAIDs, his past VA treatment records documented that he previously used different NSAIDs, including ibuprofen.  See November 2002 VA treatment record; March 2010 VA treatment record.   

In addition, the Veteran's representative contends that the Veteran's sleep apnea is secondary to weight gain due to his service-connected orthopedic disabilities.  See August 2016 Informal Hearing Presentation.  The record reflects that the Veteran is currently service-connected for disabilities related to the lumbar spine, right knee, left knee, and great toes.  A November 2015 VA treatment record also stated that it was difficult for the Veteran to exercise in order to lose weight as a result of his bilateral knee arthritis.  Consequently, the medical opinion obtained on remand must address these new theories of entitlement.  See Szemraj v. Principi, 357 F.3d 1370, 1375-76 (Fed. Cir. 2004).

Additionally the representative has argued that there are missing service treatment records.  While it appears that all records have been requested, the representative argues that there should be additional quadrennial examination.  A search will be made in view of these contentions.

Finally, it is argued that the Veteran's service personnel records should be obtained as they may contain probative information.  In order to be responsive to those contentions, those records will also be sought.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his sleep apnea.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the Memphis VA Medical Center and the Tennessee Valley Healthcare System dated since April 2016.

2.  Make an additional request for any outstanding service treatment records, to include any quadrennial examinations.  In addition, obtain the Veteran's service personnel folder for association with the record.

3.  After the preceding development is completed, return the claims file to the examiner that provided the May 2016 VA medical opinion regarding sleep apnea.  If that examiner is unavailable, obtain a VA medical opinion from another qualified examiner on the etiology of the Veteran's sleep apnea.  The electronic claims files must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file and indicate that such a review has taken place in the examination report.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  An examination is not required unless it is deemed necessary by the examiner.

For the Veteran's diagnosed obstructive sleep apnea, the examiner must provide an opinion as to the following questions:

(a) Whether it is at least as likely as not (a 50 percent or greater probability) that the sleep apnea had its onset during, or was caused by, active service, to include the weight gain therein.

If the examiner determines that it is less likely than not related to service, the examiner should explain why, including why the delayed onset of obstructive sleep apnea is significant as to that opinion.

(b) Whether it is at least as likely as not (a 50 percent or greater probability) that the sleep apnea was caused by any of the following service-connected disabilities:  chronic obstructive pulmonary disease; degenerative arthritis of the lumbar spine; disabilities related to the left knee, including degenerative arthritis, limited motion in extension, and mild instability; right knee arthritis; degenerative arthritis of both great toes; bilateral hearing loss; tinnitus; hypertension; and erectile dysfunction.

(c) Whether it is at least as likely as not (a 50 percent or greater probability) that the sleep apnea was aggravated (chronically worsened) by any of the following service-connected disabilities:  chronic obstructive pulmonary disease; degenerative arthritis of the lumbar spine; disabilities related to the left knee, including degenerative arthritis, limited motion in extension, and mild instability; right knee arthritis; degenerative arthritis of both great toes; bilateral hearing loss; tinnitus; hypertension; and erectile dysfunction.

Regardless of the conclusions reached, the examiner must address the following:  (1) the advanced theory that the medications used to treat his service-connected disabilities, to include NSAIDs, caused or aggravated his sleep apnea; (2) the Drugs.com article entitled "Diphenhydramine/ibuprofen" received in August 2016; and (3) the advanced theory that inactivity associated with the his orthopedic disabilities caused weight gain, which, in turn, caused or aggravated his sleep apnea.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  

4.  After completing the above actions, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




